The negligence of the defendant Hilton, a private carrier for hire, was not imputable to the plaintiff, a passenger riding in his conveyance.
In my opinion, the rule of imputed negligence to passengers, other than for hire, which has been so consistently followed in this State (see Holsaple v. Menominee Superintendents of thePoor, 232 Mich. 603) is not here involved, and should not be considered or passed upon in this case.
I concur in the affirmance of the judgment.
FEAD, WIEST, and BUTZEL, JJ., concurred with SHARPE, J.